Citation Nr: 1800280	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected anxiety disorder, not otherwise specified (NOS). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972.  He died in September 2017.  The appellant is the Veteran's surviving spouse and was accepted as a substitute by the Agency of Original Jurisdiction (AOJ) by way of a December 7, 2017 letter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a September 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Subsequent to the February 2014 Statement of the Case (SOC), additional documents were associated with the claims file, without a waiver of review by the AOJ.  While the Veteran filed his substantive appeal in March 2014 and evidence submitted by the Veteran is therefore subject to initial review by the Board, some additional documents were obtained by VA and therefore waiver of consideration of such by the AOJ is not assumed.  See 38 U.S.C. § 7105(e)(1) (2012).  The additional potentially relevant documents included a June 2013 VA Agent Orange Registry examination report.  This report did not discuss in depth the Veteran's mental health symptoms, but rather copied a prior November 2012 VA examination report.  It was also noted under the Review of Systems section that the Veteran had past suicidal history and that he "denies any homicidal ideations now."  As will be discussed, such information was referenced in prior records and is essentially duplicative.  As the additional document is essentially duplicative, it did not have a bearing on the claim on appeal and it is therefore not pertinent and the Board can proceed with a decision at this time.  See 38 C.F.R. § 20.1304(c) (2017).  


FINDING OF FACT

Anxiety disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

An initial disability rating of 70 percent, but no higher, is warranted for the Veteran's service-connected anxiety disorder.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 

The Veteran filed a claim in April 2007 for entitlement to service connection for posttraumatic stress disorder (PTSD).  A December 2012 rating decision granted entitlement to service connection for anxiety disorder, NOS.  A 30 percent disability rating was assigned under Diagnostic Code 9413.  

Diagnostic Code 9413 (Unspecific anxiety disorder) is rated using the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).  Under the General Formula, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2017) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  See id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  See id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Analysis

After review of the evidence of record, the Board concludes that, throughout the appeal period, the symptoms of the Veteran's service-connected anxiety disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As will be discussed fully below, the Board finds that the Veteran's disability picture, throughout the appeal period, more nearly approximates that contemplated by the 70 percent, but not higher, disability rating criteria.  See 38 C.F.R. § 4.7 (2017).

Throughout the course of the appeal, the Veteran was afforded one VA examination in November 2012.  The examination report identified severe symptoms consistent with a 70 percent disability rating.  An issue raised by the examination report, however, is what symptoms were related to the Veteran's service-connected anxiety disorder and what symptoms were related to a non-service connected major depressive disorder.  The examination report noted diagnoses of both anxiety disorder and major depressive disorder.  An opinion was provided linking the Veteran's anxiety disorder to his active service.  An opinion, with a rationale, was also provided linking the Veteran's major depression to events after the Veteran's service ("major depression, recurrent, is considered an independent, separate diagnosis that was later arising (1984) and less likely than not (less than 50 percent probability) incurred in or caused any in-service injury, or illness").

While the examination report adequately distinguished, with a rationale, the etiology of anxiety disorder from the etiology of major depression, the effects of the two disorders were either not clearly separated or no explanation or rationale was provided in support of the attempted separation.  

The examination report stated that it was possible to differentiate what symptoms were attributable to each mental diagnosis.  Under a heading instructing to "list which symptoms are attributable to each diagnosis," the examination report listed "Anxiety Disorder, NOS: anxious mood, anxiety from hypervigilance in crowds, excessive worry" and "Major Depression, recurrent: depressed mood, poor appetite, diminished pleasure, feelings of worthlessness and poor self esteem, crying spells."  No rationale was provided in support of the separation of these symptoms.

Also, under a section of "Other symptoms," the examination report listed various information and listed "Anxiety:" followed by reference to panic attacks and feeling uncomfortable in large crowds and "[d]enies excessive worry or fears."  Under this section also listed was "Depression:", followed by reference to depressed mood, diminished interest or pleasure, weight loss or gain (5%), insomnia or hypersomnia, psychomotor agitation or retardation, fatigue or loss of energy, feelings of worthlessness or guilt, diminished concentration or indecisiveness, crying spells and "[r]ecurrent thoughts of death, suicidal ideation, suicide attempts: suicide attempt in 1985.  None since.  Reported some passive thought of being better off dead due to physical status but credibly denied intent or plan."  Again, no rationale was provided in support of the separation of these symptoms.

In addition, under a section of "Symptoms," the symptoms that correspond to the example symptoms provide under the General Rating Formula were listed.  Various symptoms were identified (and not identified in that checkboxes for some symptoms were noted marked) as applying to the Veteran's diagnoses.  No attempt at separating these particular symptoms was provided in the examination report.

The identified symptoms included example symptoms from the 30 percent disability rating under the General Formula of depressed mood; anxiety; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Identified symptoms included example symptoms from the 50 percent disability rating under the General Formula of circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Identified symptoms included example symptoms from the 70 percent disability rating under the General Formula of difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; suicidal ideation; speech intermittently illogical, obscure, or irrelevant; and spatial disorientation.  This section did not include a specific attempt at separating the identified symptoms, which were the example symptoms from the General Formula, based on which diagnoses they pertained to.

Upon review, the Board finds that the examination report did not adequately separate the effects of the Veteran's service-connected anxiety disorder from the non-service connected major depression.  While the examination report in some parts listed some symptoms separately for these diagnoses, no explanation or rationale was provided in support of this separation and accordingly the Board finds this attempted separation to be of limited probative value.  Moreover, the examination report identified various symptoms from the example symptoms provided under the General Formula as applying to the Veteran's diagnoses and did not specifically address which diagnoses the majority of the identified symptoms corresponded to.  The Board also notes that no other evidence of record appeared to clearly separate the effects of the Veteran's service-connected disability from his non-service connected disability and in this regard, there does not appear to be any mental health medical evidence of record dated after the December 2012 rating decision which granted entitlement to service connection.  As the examination report (and other evidence) did not adequately separate the effects of the Veteran's diagnoses, in light of the Court's holding in Mittleider v. West, 11 Vet. App. 181 (1998), the Board will consider the symptoms identified as relating to the Veteran's service-connected anxiety disorder.

Similarly, the examination report stated that the Veteran's occupational and social impairment in relation to all mental diagnoses was "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood," which corresponds to a 70 percent disability rating under the General Formula.  While the examination report noted that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, the examination report only provided a vague and speculative statement that was not supported by explanation or rationale ("25% of the impairment is attributable to the likely service connected Anxiety Disorder, NOS and 75% of the impairment is attributable to the Major Depressive Disorder, recurrent").  As such, the Board affords this attempted differentiation limited probative value.

In review of the examination report, as noted, five identified symptoms corresponded to the 70 percent disability rating.  In addition, the examination report identified occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The symptoms and occupational and social impairment identified on the examination report more nearly approximated that contemplated by the 70 percent disability rating criteria and the Board finds that such disability rating is warranted. 

As noted, the November 2012 VA examination report was the only examination conducted during the appeal period.  The Board affords this examination report significant probative value when determining the severity of the Veteran's anxiety disorder.  In general, the evidence did not indicate that the Veteran's disability picture was clearly better prior to or after this examination.  

The evidence of record dated prior to and after the November 2012 VA examination report included reference to symptoms similar to those identified on the examination report.  For example, of record are notes relating to treatment the Veteran received at Cedar Falls Counseling from April 2007 to September 2012.  An Intake Assessment from May 2007 noted issues regarding speech (rapid, pressured and retarded pace), affect (flat, blunted), manner (suspicious, defensive and anxious), motor activity (tense), memory function (impaired) and judgment (fair).  Disorganized thinking and sleep disturbances were also noted.  Suicidal thoughts (but not homicidal thoughts) were noted and it was stated that they were "not active at present [and] he will not act against himself."  A December 2007 note stated that when the Veteran forgets to take medication "he has become disoriented, suicidal, impusive and displays some psychotic symptomatology."  

An undated note referencing extension of counseling beyond one year (with April 2007 noted as the date of original eligibility) stated that "[p]rominent features include memory impairment, periodic confusion regarding medication regimen, intense emotional distress, suicidal/homicidal ideation with past suicidal attempts.  None appears imminent, however, [the Veteran] becomes highly volatile and it is unpredictable as to when a resurgence will occur" and "[t]he Veteran] is disorganized and disjointed in his verbal approach which is considered to be reflective of his thought process and level of conceptualization."  An April 2008 note referenced "intense suicidal process - discharged gun in house."  A June 2008 note stated that the Veteran "has seriously come close to suicide, particularly when he has missed doses of his medication, and has destroyed his remaining weapons as part of his commitment not to do so."  A September 2008 note stated that the Veteran reported suicidal thoughts (but denied homicidal thoughts) and that such was "not active and present [and] will not act against himself - becomes intensely volatile when medication missed - potentially lethal."  

A May 2009 note noted issues regarding speech (retarded pace), affect (flat, blunted), manner (anxious), memory function (impaired) and judgment (fair).  Disorganized thinking and sleep disturbances were also noted.  Suicidal thoughts (but not homicidal thoughts) were noted presently.  A November 2009 note referenced the Veteran as suicidal.  A September 2010 private medical record from Physical Rehabilitation and Pain Services stated that the Veteran "reports feeling suicidal at times.  He reports this is not new...He reports feeling actively suicidal but with no plan other than 'to stay alive'."  A March 2011 private medical record from Physical Rehabilitation and Pain Services stated that the Veteran reported panic attacks and referenced that the Veteran "will continue to see his counselor weekly to address ongoing really rather significant mental health issues."  A November 2012 private medical record from Dr. J.C. (a non-mental health provider) noted that the Veteran's "anxiety and panic attacks are fairly well controlled.  He will occasionally have a panic attack."  This statement is in contrast to the more severe mental health symptoms identified approximately a week later at the November 2012 VA examination report.  

Overall, the evidence, to include the examples discussed above, did not indicate that the Veteran's disability picture was clearly better prior to the November 2012 VA examination.

Following the November 2012 VA examination, there is limited evidence relating the Veteran's mental health symptomatology and the available evidence did not indicate that the Veteran's disability picture had improved.  At the September 2016 Board hearing, reference was made to weekly panic attacks, that the Veteran "tr[ies] to take showers and you panic.  That affects you going out and you don't go out in public" and regarding his memory that he was "very scattered" and forgot people's names.  It was also noted that he had thoughts of suicide "a couple of times."  In addition, the Veteran's representative stated that "I think your behavior has escalated to the point that your sickness and disease that you suffer from is more severe here now but yet it was about the same back then correct?," to which the Veteran responded yes.  Overall, the evidence, to include the September 2016 Board hearing testimony, did not indicate that the Veteran's disability picture was clearly better after the November 2012 VA examination.

As noted, the Veteran was afforded one VA examination during the course of this appeal in November 2012 and the Board finds this examination report to be of high probative value.  As discussed, the evidence did not indicate that that the Veteran's disability picture was clearly better prior to or after the November 2012 VA examination.  Overall, it appears that the Veteran's symptoms and occupational and social impairment was largely consistent, in type and severity, throughout the appeal period.  As such, the Board finds that the 70 percent disability rating being granted herein is effective throughout the appeal period.
  
In addition, the Board finds that a still higher 100 percent disability rating is not warranted.  While the Veteran's service-connected anxiety disorder was manifested by a variety of symptoms that are significant, the 100 percent disability rating criteria contemplates a level of severity and impairment that is not shown by the evidence of record.

In this regard, the Board finds highly probative the November 2012 VA examination report, which did not note total occupational and social impairment and instead noted impairment of a lesser severity.  The examination report also did not note the presence of any of the example symptoms from the 100 percent disability rating under the General Formula and instead noted a variety of example symptoms from lower disability ratings under the General Formula.  Also, a 100 percent disability rating contemplates total social impairment and the evidence of record referenced the Veteran having relationships with others, which demonstrated that he was not totally socially impaired.  In this regard, the November 2012 VA examination report noted that the Veteran "described himself as a 'loner' who has no friends," but also noted that he lived with his wife of 37 years.  Also, at the September 2016 Board hearing the Veteran referenced going to see his grandkids at least five or six times a year and that they also come to see him once in a while.  It was also referenced that he drove to the hearing with his wife.  Overall, the evidence did not indicate that the Veteran was totally socially impaired.

In general, the evidence did not otherwise indicate the example symptoms from the 100 percent disability rating under the General Formula.  In this regard, some references were made to hallucinations (with some reference to such as being related to medication), while other notes noted no hallucination.  As such, "persistent delusions or hallucinations" were not shown."  As referenced above, various notes referenced the Veteran as at times being suicidal and even at times referenced homicidal ideation.  Other notes, however, indicated that suicidal and/or homicidal ideation was also at times not present.  In this regard, an Intake Assessment from May 2007 noted suicidal thoughts and it was stated that they were "not active at present [and] he will not act against himself" and also noted a denial of homicidal thoughts (which were also denied in June 2007, January 2008 and March 2008 notes).  An October 2008 note stated that "he is no longer suicidal."  A December 2010 note referenced "suicidal underpinnings - though he denied current intent."  A February 2011 note referenced the Veteran as "not suicidal."  The November 2012 VA examination report noted a symptom of suicidal ideation and stated that "suicide attempts: suicide attempt in 1985.  None since.  Reported some passive thought of being better off dead due to physical status but credibly denied intent or plan."  At the September 2016 Board hearing, the Veteran reported that he had thoughts of suicide "a couple of times," which does not reflect a persistent danger of hurting himself.  Based on the entirety of the record, the evidence did not indicate that the Veteran's symptoms included a "persistent danger of hurting self or others."  Overall, the example symptoms from the 100 percent disability rating under the General Formula were not indicated by the record.  

In sum, the Board finds that, throughout the appeal period, the Veteran's anxiety disorder resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As such, the Board concludes that an initial disability rating of 70 percent, but no higher, is warranted for the Veteran's service-connected anxiety disorder.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).
 
Finally, with respect to the initial increased disability rating claim on appeal, neither the Veteran or appellant nor their representatives raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

TDIU

Evidence of record indicated that the Veteran was not employed throughout the appeal period.  See, e.g., September 2016 Board Hearing (reflecting that the Veteran stated "I haven't been employed since 2002")  As noted above, evidence of record indicated that the Veteran's mental health symptoms would impact his ability to work.  Also, private treatment records included a March 2010 note stating that the Veteran was "thinking he would qualify for 100% [service-connected disability]" and an August 2010 note stating that "[e]xploring how he hoped VA[] would respond to his various issues - somewhat avoidant but was able to say 100% or anything it decided."  The Board notes that at that time the Veteran had pending additional service connection claims besides one for a mental health disorder.

Various private medical records, however, referenced the Veteran as being retired, to include dated in June 2007, December 2010, April 2011, July 2011, August 2011, September 2011 and January 2012.  An April 2008 VA examination report for physical disabilities noted that the Veteran was "now retired medically, retired due to blastomycosis meningitis/encephalitis" and a November 2012 VA examination report for physical disabilities noted that the Veteran "was medically retired after having fungal meningitis."  In addition, throughout the lengthy appeal period, it does not appear that the Veteran, the appellant or any representative has specifically asserted that the Veteran's service-connected anxiety disorder may have resulted in the inability to secure or follow a substantially gainful occupation (and no formal TDIU claim was filed).  As such, the Board finds that a TDIU claim has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial disability rating of 70 percent, throughout the appeal period, for anxiety disorder is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


